UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2952



EVA F. CHAMBERS,

                                              Plaintiff - Appellant,

         versus

KERSHAW COUNTY SCHOOL DISTRICT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-94-1109-3-19BD)


Submitted:   January 9, 1997              Decided:   January 16, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Eva F. Chambers, Appellant Pro Se. Kenneth Lendren Childs, CHILDS
& DUFF, P.A., Columbia, South Carolina; Geoffrey Ross Bonham,
GOODSTEIN & GOODSTEIN, Summerville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eva F. Chambers appeals the district court's order dismissing

her civil rights action. Appellant's case was referred to a magis-

trate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The magis-

trate judge recommended that relief be denied and advised Appellant

that failure to file timely objections to this recommendation could
waive appellate review of a district court order based upon the

recommendation. Despite this warning, Appellant failed to object to

the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's recom-
mendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2